Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-20-00325-CV

                    CESAR ORNELES LAW, PLLC and Cesar Ornelas, II,
                                   Appellants

                                                 v.

                                  Rachel Rodriguez MEDINA,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-15819
                         Honorable Michael E. Mery, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the parties’ joint motion to dismiss is
GRANTED, and this appeal and cross appeal are DISMISSED. Costs of the appeal and cross
appeal are taxed against the party who incurred them.

       SIGNED September 16, 2020.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice